DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.

Response to Amendment
The Amendment filed 19 January 2022 has been entered.  Claims 1, 3 – 6, and 10 – 32 remain pending in the application.  Claims 16 – 28 were previously withdrawn from consideration.  Claim 33 is a new claim commensurate in scope with claim 32 and therefore is under consideration.

Examiner’s Note
When the examiner refers to the instant specification, the examiner refers to the clean version of the substitute specification filed 20 June 2017.

Claim Objections
Claims 1 and 31 are objected to because of the following informalities:
	Regarding claim 1, claim 1 recites “wherein the optical film and the master film are separable from each other at an interface between the first concave-convex structure and the third concave-convex structure by virtue of at least one of the following conditions applies applying” (ll. 11 – 13 of the claim).  Claim 1 also recites “an elastic modulus of the first concave-convex structure optical film is different from an elastic modulus of the third concave-convex structure master film, and the elastic modulus of the first concave-convex structure optical film is from 300 MPa to 700 MPa, and the elastic modulus of the third concave-convex structure master film is from 700 MPa to 1500 MPa” (ll. 18 – 22 of the claim).
	The underlined portions highlighted above in claim 1 are additions relative to the previous version of claim 1.  Moreover, the examiner observes the claims previously submitted 19 August 2020 struck out the underlined portions highlighted above.  The examiner respectfully requests verification regarding the inclusion, or exclusion, of these features.
	Regarding claim 31, claim 31 “the elastic modulus of the first concave-convex structure optical film is different from the elastic modulus of the third concave-convex structure master film, and the elastic modulus of the first concave-convex structure optical film is from 300 MPa to 700 MPa, and the elastic modulus of the third concave-convex structure master film is from 700 MPa to 1500 MPa” (ll. 2 – 5 of the claim).
	As with claim 1, the underlined portions highlighted above in claim 31 are additions relative to the previous version of claim 31.  Moreover, the examiner observes the claims previously submitted 19 August 2020 struck out the underlined portions highlighted above.  The examiner respectfully requests verification regarding the inclusion, or exclusion, of these features.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, claim 33 reads “The optical body according to claim 32, wherein the conditions (a) and (b) do not apply.”
	Claim 32 reads “The optical body according to claim 29, wherein the condition (c) applies.”
	Claim 29 reads “The optical body of claim 1, wherein the release agent is present on the surface of the third concave-convex structure that faces the first concave-convex structure.”
	Claim 1 reads, in relevant part, “An optical body, comprising: an optical film provided with a first concave-convex structure formed on one surface of the optical film, and a second concave-convex structure formed on an other surface of the optical film; and a master film that covers the first concave-convex structure, wherein…the master film is provided with a third concave-convex structure which is formed on a surface that faces the first concave-convex structure,…wherein the optical film and the master film are separable from each other at an interface between the first concave-convex structure and the third concave-convex structure by virtue of at least one of the following conditions: (a) a release agent is present on a surface of the third concave-convex structure that faces the first concave-convex structure; (b) an inorganic film is present on the surface of the third concave-convex structure that faces the first concave-convex structure; or (c) an elastic modulus of the first concave-convex structure optical film is different from an elastic modulus of the third concave-convex structure master film, and the elastic modulus of the first concave-convex structure optical film is from 300 MPa to 700 MPa, and the elastic modulus of the third concave-convex structure master film is from 700 MPa to 1500 MPa”.
	The examiner observes the body of claim 29 is the same as condition (a) in claim 1.  By dependency, claims 29, 32, and 33 require condition (a).  However, claim 33 explicitly excludes condition (a).  Therefore, the metes and bounds of claim 33 are unclear in that the presence of condition (a) is indeterminate.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding claim 33, claim 33 reads “The optical body according to claim 32, wherein the conditions (a) and (b) do not apply.”
	Claim 32 reads “The optical body according to claim 29, wherein the condition (c) applies.”
	Claim 29 reads “The optical body of claim 1, wherein the release agent is present on the surface of the third concave-convex structure that faces the first concave-convex structure.”
	Claim 1 reads, in relevant part, “An optical body, comprising: an optical film provided with a first concave-convex structure formed on one surface of the optical film, and a second concave-convex structure formed on an other surface of the optical film; and a master film that covers the first concave-convex structure, wherein…the master film is provided with a third concave-convex structure which is formed on a surface that faces the first concave-convex structure,…wherein the optical film and the master film are separable from each other at an interface between the first concave-convex structure and the third concave-convex structure by virtue of at least one of the following conditions: (a) a release agent is present on a surface of the third concave-convex structure that faces the first concave-convex structure; (b) an inorganic film is present on the surface of the third concave-convex structure that faces the first concave-convex structure; or (c) an elastic modulus of the first concave-convex structure optical film is different from an elastic modulus of the third concave-convex structure master film, and the elastic modulus of the first concave-convex structure optical film is from 300 MPa to 700 MPa, and the elastic modulus of the third concave-convex structure master film is from 700 MPa to 1500 MPa”.
	The examiner observes the body of claim 29 is the same as condition (a) in claim 1.  By dependency, claims 29, 32, and 33 require condition (a).  However, claim 33 explicitly excludes condition (a).  Therefore, claim 33 fails to further limit claim 32.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	For purposes of assessing patentability with respect to the prior art, the examiner will address claim 33 to the extent that conditions (a) and (b) do not apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 10 – 12, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2011/0159245 A1) in view of Uchida (US 2014/0220306 A1), as evidenced by Nakai (WO 2014/065136 A1, referencing US 2015/0231854 A1 as an English-language equivalent).  The rejection of claim 30 will be recognized as an alternative rejection for claim 1.
	Regarding claim 1, Taniguchi discloses an optical body (e.g. Fig. 1(A) – 1(D); ¶¶ [0006] – [0131]), comprising: an optical film provided with a first concave-convex structure formed on one surface of the optical film (“transfer structure” 30 comprising a “transfer-receiving material” 18 and a “supporting member” 20, wherein the “transfer-receiving material” 18 has a pattern transferred from a “concavo-convex pattern”/“fine protrusions” 14 with a “film” 16 thereon, and wherein the “transfer-receiving material” 18 and the “supporting member” 20: e.g. ¶ [0125]); and 
	a master film that covers the first concave-convex structure (“transfer structure’, “matrix” having a “transfer pattern” on a surface thereof with a “film” of “silane coupling agent”, e.g. “matrix” 10 comprising a “base material” 12 having a film structure and the “concavo-convex pattern”/“fine protrusions” 14 with the “film” 16 thereon: e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0024], [0051] – [0131]), 
	wherein an average period of concavities and convexities of the first concave-convex structure is less than visible light wavelengths (e.g. ¶¶ [0006], [0023], [0053], [0054], [0087], [0115], [0117], [0127], [0129]), and 
	the master film is provided with a third concave-convex structure which is formed on a surface that faces the first concave-convex structure and which has a reverse shape of the first concave-convex structure (the “concavo-convex pattern”/“fine protrusions” 14 with the “film” 16 of a “silane coupling agent” thereon: e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0024], [0053], [0054], [0063], [0064], [0074], [0076], [0087] – [0093], [0096], [0106] – [0108], [0110], [0115] – [0118], [0127] – [0131]), and 
	wherein a release agent is present on a surface of the third concave-convex structure that faces the first concave-convex structure (the “film” 16 of a “silane coupling agent” wherein the “silane coupling agent” is a “releasing agent” e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0010], [0015], [0016], [0020], [0024], [0053] – [0060], [0063], [0064], [0066] – [0070], [0095] – [0013]), i.e. condition (a) is met.
	With respect to an average period of concavities and convexities of the first concave-convex structure being less than visible light wavelengths, Nakai notes distances shorter than 400 nm are below the wavelengths of visible light (e.g. ¶¶ [0072], [0073], [0172]).  The average period of Taniguchi’s concavities and convexities of the third concave-convex structure is 50 nm to 300 nm (e.g. ¶ [0087]).  Since Taniguchi discloses the first concave-convex structure has a reverse shape of the third concave-convex structure (e.g. ¶¶ [0006], [0023], [0053], [0054], [0115], [0117], [0127], [0129]), it follows the average period of the third concave-convex structure is the same as that for the first concave-convex 
	Claim 1 only requires at least one of the recited conditions (a) through (c) be met.  Taniguchi’s express description of the embodiments with condition (a) therefore results in anticipation of claim 1.
	Although Taniguchi is not specific as to an aspect ratio of the second concave-convex structure being smaller than an aspect ratio of the first concave-convex structure, wherein the aspect ratio of the first concave-convex structure is a ratio of a height of convexities constituting the first concave-convex structure and a diameter of a bottom face of concavities constituting the first concave-convex structure, and wherein the aspect ratio of the second concave-convex structure is a ratio of a height of convexities constituting the second concave-convex structure and a diameter of a bottom face of concavities constituting the second concave-convex structure, these features would have been obvious in view of Uchida.
	Uchida discloses an optical film (“transparent film”, e.g. “transparent film” 16) provided with a first concave-convex structure formed on one surface of the optical film (“micro-convexoconcave structure” of a “cured layer”, e.g. of “cured layer” 20 forming “plural convex section” 19) and a second concave-convex structure formed on an other surface of the optical film (as formed by an “interface” between the “cured layer” and a “base film”, e.g. the “interface” between the “cured layer” 20 and a “base film” 18), wherein an average period of concavities and convexities of the first concave-convex structure is less than or equal to visible light wavelengths (“average period” of 20 nm to 400 nm), wherein an aspect ratio of the second concave-convex structure is smaller than an aspect ratio of the first concave-convex structure, the aspect ratio of the first concave-convex structure being a ratio of a height of convexities constituting the first concave-convex structure and a diameter of the bottom face of concavities constituting the first concave-convex structure, and the aspect ratio of the second concave-convex structure being a ratio of a height of convexities constituting the second concave-convex structure and a diameter of a bottom face of concavities constituting the second concave-convex structure (as provided by the “plural convex section” 19 having the average period above and the “micro-convexoconcave structure” at the “interface”) (e.g. Fig. 3; ¶¶ [0014], [0015], [0020], [0021], [0023], [0026], [0028], [0033] – [0089], [0131] – [0155], [0164] – [0181]).

	As noted above, Taniguchi’s optical film comprises a “transfer-receiving material” on a “supporting member”.  However, Taniguchi does not specify a restriction on the particular connection between the two beyond a roughness to enhance adhesion between the two (e.g. ¶ [0125]).  Based on the respective disclosures of separation of an optical film from a master structure (Taniguchi: e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0024], [0051] – [0131]; Uchida: e.g. Fig. 2; ¶¶ [0016] – [0019], [0029] – [0032], [0090] – [0130], [0156] – [0163]), a correspondence is observed between Taniguchi’s first concave-convex structure and Uchida’s first concave-convex structure is observed.
	In view of the above, it would have been obvious to modify Taniguchi’s optical body such that the optical film has a first concave-convex structure and a second concave-convex structure, wherein an aspect ratio of the second concave-convex structure is smaller than an aspect ratio of the first concave-convex structure, the aspect ratio of the first concave-convex structure being a ratio of a height of convexities constituting the first concave-convex structure and a diameter of a bottom face of concavities constituting the first concave-convex structure, and the aspect ratio of the second concave-convex structure being a ratio of a height of convexities constituting the second concave-convex structure and a diameter of a bottom face of concavities constituting the second concave-convex structure, as Uchida suggests, the motivation being to provide enhanced adhesion as Taniguchi desires while also not affecting the appearance of the optical film.  
	Regarding claim 3, in addition to the limitations of claim 1, Uchida discloses a density of concavities and convexities of the second concave-convex structure is smaller than a density of concavities and convexities of the first concave-convex structure (as is observed from the nanometer scale of the first concave-convex structure and the micrometer scale of the second concave-convex structure: e.g. ¶¶ [0015], [0020], [0034] – [0038], [0164] – [0176], [0181]).
Regarding claim 4, in addition to the limitations of claim 1, Uchida discloses a thickness of the optical film is about 10 to 500 µm from the standpoint of providing rigidity and a stable film (e.g. ¶ [0089]).  More specifically, Uchida discloses a “base film” with this thickness (e.g. ¶ [0089]) on which is disposed a “cured layer” providing the first concave-convex structure having a nanometer-scale thickness (e.g. ¶¶ [0166] – [0173]), implying the increase in the thickness by the first concave-convex structure is miniscule in comparison to the “base film”, i.e. the thickness of the “base film” is observed to be a reasonably close approximation of the thickness of the optical film.
	Accordingly, it would have been obvious to modify Taniguchi’s optical film such that it has a thickness of about 10 to 500 µm as Uchida suggests in order to providing rigidity and film stability.  Uchida’s optical film thickness suggested for modifying Taniguchi’s optical film overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 6, in addition to the limitations of claim 1, Taniguchi discloses the master film is provided with a base material film (“base material” 12), and a concave-convex resin layer is formed on one surface of the base material film (“releasing agent” 16 forms siloxane bonds) and the third concave-convex structure is formed on the concave-convex resin layer (e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0024], [0051] – [0131]), 
	Regarding claim 10, in addition to the limitations of claim 1, Taniguchi discloses the first concave-convex structure is formed by a cured light-curing resin (“ultraviolet-curable resin” cured by ultraviolet radiation: e.g. ¶¶ [0116], [0117]).
	Regarding claim 11, in addition to the limitations of claim 1, Taniguchi (e.g. ¶¶ [0078], [0084] – [0093], [0130], [0290]) and Uchida (e.g. ¶¶ [0165], [0179], [0180], [0217]) particularly relate to anti-reflection properties of their respective optical films.  In particular, Uchida states that eliminating reflection at the first concave-convex structure as to provide the desirable appearance quality discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Taniguchi and Uchida (e.g. ¶¶ [0046], [0165], [0179] – [0181], [0217]).  Accordingly, one of ordinary skill in the art would have been motivated to minimize the spectral reflectance.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a spectral reflectance for wavelengths from 350 nm to 800 nm of the surface on which is formed the first concave-convex structure is from 0.1% to 1.8%, and a spectral reflectance for wavelengths from 350 nm to 800 nm of the surface on which is formed the third concave-convex structure is from 0.1% to 1.5%, the motivation being to provide an optical body which has desirable anti-reflection properties.
	Regarding claim 12, claim 12 is a product-by-process claim (“the optical film is formed in a solid cast”, emphasis being on the underlined portions) and therefore is interpreted for the product implied by the process, i.e. a product having the features of claim 1.  As established in the 35 U.S.C. 103 rejection of claim 1 in view of Taniguchi and Uchida (as evidenced by Nakai), the combination of Taniguchi and Uchida discloses an optical body having the features of claim 1.  Accordingly, a prima facie case of obviousness is established regarding the optical film is formed in a solid cast.
	Regarding claim 29, in addition to the limitations of claim 1, as seen in the 35 U.S.C. 103 rejection of claim 1 in view of Taniguchi and Uchida (as evidenced by Nakai), Taniguchi discloses the release agent is present on the surface of the third concave-convex structure that faces the first concave-convex structure (the “film” 16 of a “silane coupling agent” wherein the “silane coupling agent” is a “releasing agent” e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0010], [0015], [0016], [0020], [0024], [0053] – [0060], [0063], [0064], [0066] – [0070], [0095] – [0013]).
	Regarding claim 30, in addition to the limitations of claim 1, Taniguchi discloses a master film wherein an inorganic film is present on the surface of a third concave-convex structure that faces a first concave-convex structure of an optical film and which is release treated (“base material” 12 is a film and inorganic: e.g. ¶¶ [0074], [0075]).
	Claims 5, 13 – 15, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi and Uchida (as evidenced by Nakai) as applied to claim 1 above, and further in view of Nakai.  The rejection of claim 31 will be recognized as alternative grounds of rejection for claim 1.
Regarding claim 5, although Taniguchi and Uchida do not specifically state an average period of concavities and convexities of the second concave-convex structure is less than or equal to visible light wavelengths, this feature would have been obvious in view of Nakai.
	MPEP § 2143, I, C, states the following regarding use of a known technique to improve similar devices (methods, or products) in the same way:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. 

With respect to (1), as stated before, Taniguchi and Uchida are not specific as to the average period claimed for the second concave-convex structure.
	With respect to (2), as noted in the 35 U.S.C. 103 rejection of claim 1 in view of Taniguchi and Uchida, both Taniguchi and Uchida disclose the second concave-convex structure is provided in order to enhance adhesion.  
	With respect to (3) and (4), Nakai discloses an average period of concavities and convexities of the second concave-convex structure is less than or equal to visible light wavelengths for the same purpose (e.g. ¶¶ [0077], [0202], [0210], [0211]).  It is also observed wavelengths less than or equal to visible light wavelengths are within the range Uchida generally discloses for the second concave-convex structure (e.g. ¶¶ [0020], [0035] – [0037]).
	Therefore, it would have been obvious to modify the second concave-convex structure to have an average period of concavities less than or equal to visible light wavelengths as Nakai suggests, the rationale being that a method of enhancing anti-reflection optical bodies was known and Nakai teaches a similar improvement.
Regarding claim 13, although Taniguchi and Uchida are not specific as to an adhesive layer covering the second concave-convex structure, Nakai discloses optical bodies wherein an adhesive layer is used to attach an optical film to an adherend so as to provide easy attachment of the optical film to the adherend (e.g. ¶ [0234]).
	Considering Taniguchi’s first concave-convex structure is that designed to face outward as an anti-reflective optical film (e.g. ¶¶ [0078], [0084] – [0093], [0130], [0290]), it would have been obvious to attach the optical film Taniguchi and Uchida discloses to an adherend via an adhesive layer as Nakai suggests, the motivation being to provide easy attachment of the optical film for its intended use.
	Regarding claim 14, although Nakai is not specific as to the adhesive layer having a thickness from 1 µm to 50 µm, Nakai discloses concavities and/or convexities between adjacent layers in the optical film and/or the master film have heights ranging from 100 nm to 400 nm in order to secure good adhesion between adjacent layers having complementary patterns of concavities and/or convexities (i.e. wherein the concavities of one layer nest with convexities of an adjacent layer: e.g. ¶ [0077]).  Accordingly, it would have followed a thickness of the adhesive layer should be greater than the height of the second concave-convex structures in order to obtain good adhesion between the second concave-convex structures and adherend via the adhesive layer.  Additionally, one of Nakai’s objectives with the optical body is a reduction in costs via adhesion between the various layers of the master film and the optical film (e.g. ¶¶ [0021] – [0024], [0042], [0206], [0292]).  Accordingly, one of ordinary skill in the art would have been motivated to keep the adhesive layer thin in order to avoid the impact on the cost advantage.  That is, all other things being the same, too thick of an adhesive layer would defeat the advantages gained in cost savings from the configuration of the optical film and the master film.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the adhesive layer with a thickness from 1 µm to 50 µm, the motivation being to provide an adhesive layer which attains good adhesion with the second concave-convex structure while also avoiding negating the cost advantages of Nakai’s optical film and master film.
Regarding claim 15, in addition to the limitations of claim 1, the optical film Uchida discloses is provided on adherend when used as an anti-reflective article (e.g. ¶ [0179]), therefore suggesting uses for the modified optical body Taniguchi and Uchida disclose.
	Nakai discloses optical film adhesive bodies wherein an adhesive layer is used to attach an optical film to an adherend so as to provide easy attachment of the optical film to the adherend (e.g. ¶ [0234]).
	Accordingly, it would have been obvious to attach the optical film Taniguchi and Uchida discloses to an adherend via an adhesive layer as Nakai suggests, the motivation being to provide easy attachment of the optical film for its intended use.
	Regarding claim 31, although Taniguchi and Uchida are not specific as to the elastic modulus of the optical film being different from the elastic modulus of the master film, wherein the elastic modulus of the optical film is from 300 MPa to 700 MPa, and the elastic modulus of the master film is from 700 MPa to 1500 MPa, these features would have been obvious in view of Nakai.
	Nakai discloses an optical film (“laminate structure” used as an “optical article”, e.g. “laminate structure” 10, 50, 60, 70, 80, 90, 100) provided with a first concave-convex structure formed on one surface of the optical film (as formed by “outermost layer” 16 at its exposed surface), and a second concave-convex structure formed on an other surface of the optical film (as formed by any of “substrate” 12 or “intermediate layer” 14, e.g. one of “layers” 14a, at surface away from exposed surface “outermost layer” 16), wherein an average period of concavities and convexities of the first concave-convex structure is less than or equal to visible light wavelengths, and the master film is provided with a third concave-convex structure which is formed on a surface that faces the first concave-convex structure and which has a reverse shape of the first concave-convex structure (e.g. Fig. 1, 4 – 9; ¶¶ [0053] – [0123], [0216] – [0234], [0402], [0403]), and the elastic modulus of the optical film is 80 MPa or more, e.g. 120 MPa to 2000 MPa (e.g. ¶ [0081] describes this range for the “outermost layer” 16).
	Although Nakai does not expressly state the elastic modulus of the optical film is different from, e.g., an elastic modulus of Taniguchi’s master film, Nakai notes excoriation resistance and pencil hardness of the optical body are improved when, e.g., the “intermediate layer” 14 is able to absorb stress (e.g. ¶¶ [0204], [0290]).  From this description, it is implied there is a relative softness to the optical film 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the optical body Taniguchi and Uchida disclose such that the elastic modulus of the optical film is from 300 MPa to 700 MPa and the elastic modulus of the master film is from 700 MPa to 1500 MPa, the motivation being to provide an optical body which has desirable excoriation resistance balanced.  For these additional reasons, Nakai’s suggestion of embodiments satisfying condition (c), alone or in combination with condition (a), therefore also renders obvious claim 1.  
	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi and Uchida (as evidenced by Nakai) as applied to claim 29 above, and further in view of Nakai.  This rejection will be recognized as alternative grounds of rejection for claim 1.
	Regarding claim 32, although Taniguchi and Uchida are not specific as to condition (c) applying, i.e. wherein the elastic modulus of the optical film being different from the elastic modulus of the mater 
	Nakai discloses an optical film (“laminate structure” used as an “optical article”, e.g. “laminate structure” 10, 50, 60, 70, 80, 90, 100) provided with a first concave-convex structure formed on one surface of the optical film (as formed by “outermost layer” 16 at its exposed surface), and a second concave-convex structure formed on an other surface of the optical film (as formed by any of “substrate” 12 or “intermediate layer” 14, e.g. one of “layers” 14a, at surface away from exposed surface “outermost layer” 16), wherein an average period of concavities and convexities of the first concave-convex structure is less than or equal to visible light wavelengths, and the master film is provided with a third concave-convex structure which is formed on a surface that faces the first concave-convex structure and which has a reverse shape of the first concave-convex structure (e.g. Fig. 1, 4 – 9; ¶¶ [0053] – [0123], [0216] – [0234], [0402], [0403]), and the elastic modulus of the optical film is 80 MPa or more, e.g. 120 MPa to 2000 MPa (e.g. ¶ [0081] describes this range for the “outermost layer” 16).
	Although Nakai does not expressly state the elastic modulus of the optical film is different from, e.g., an elastic modulus of Taniguchi’s master film, Nakai notes excoriation resistance and pencil hardness of the optical body are improved when, e.g., the “intermediate layer” 14 is able to absorb stress (e.g. ¶¶ [0204], [0290]).  From this description, it is implied there is a relative softness to the optical film such that it can deform to aforesaid stress.  Accordingly, it is suggested the elastic modulus of the optical film differs from the elastic modulus of a master film, and in particular is beneficial to have the elastic modulus of the first concave-convex structure be lower than the first concave-convex structure.
	Nakai notes the elastic modulus of the optical film provides excoriation resistance, prevents cutting or breakage of the concave-convex structure, and allows the optical film to restore to its original state when external force is applied (e.g. ¶ [0081]).  This description suggests the elastic modulus of the third concave-convex structure can be optimized in order to obtain the desired balance of these properties, particularly as excoriation (i.e. abrasion) resistance is higher for harder structures but compromises deformability and restorability.  The elastic modulus of the first concave-convex structure 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the optical body Taniguchi and Uchida disclose such that the elastic modulus of the optical film is from 300 MPa to 700 MPa and the elastic modulus of the master film is from 700 MPa to 1500 MPa, the motivation being to provide an optical body which has desirable excoriation resistance balanced.  For these additional reasons, Nakai’s suggestion of embodiments satisfying condition (c), alone or in combination with condition (a), therefore also renders obvious claim 1.  
	Claims 1, 3, 4, 6, 10 – 12, 29, and 31 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (WO 2012/157717 A1, referencing US 2014/0065367 A1 as an English-language equivalent thereof) in view of Uchida.
	Regarding claim 1, Matsumoto discloses an optical body (e.g. Fig. 1; ¶¶ [0027] – [0204]), comprising: 
	an optical film provided with a first concave-convex structure formed on one surface of the optical film, and a second concave-convex structure formed on an other surface of the optical film (“substrate” 3 and “structure” 5: e.g. Fig. 1; ¶¶ [0033], [0046], [0188], [0190], [0194], [0196], [0198], [0296], [0298]); and 
	a master film that covers the first concave-convex structure (“mold”, e.g. “mold” 2: e.g. Fig. 1; ¶¶ [0033], [0034], [0046], [0052], [0092], [0188] – [0191], [0193], [0194], [0295]), wherein 
	an average period of concavities and convexities of the first concave-convex structure is less than or equal to visible light wavelengths (“average cycle” is “50 nm or more and 400 nm or less”: e.g. ¶¶ [0035], [0046], [0061] – [0063], [0190], [0191]; Uchida discloses such lengths are less than or equal to visible light wavelengths: e.g. ¶¶ [0165], [0166]), and 
	the master film is provided with a third concave-convex structure which is formed on a surface that faces the first concave-convex structure, and which has a reverse shape of the first concave-convex structure (e.g. Fig. 1; ¶¶ [0033], [0046], [0188] – [0191], [0193], [0194]), 

	While Matsumoto is not explicit as to the elastic modulus of the third concave-convex structure master film being from 700 MPa to 1500 MPa, Matsumoto discloses the optical film, and in particular the first concave-convex structure, has an elastic modulus as described above in order to have a flexibility permitting improved releasability via peeling from the master film (e.g. ¶¶ [0033], [0034], [0052], [0092], [0185]).  The fact that the optical film is peeled from the master film implies a degree of stiffness relative to the optical film such that the third concave-convex structure master film elastic modulus is greater than that of the first concave-convex structure optical film.  As far as selection of the respective elastic moduli, Matsumoto discloses the elastic modulus of the first concave-convex structure optical film is selected to be within less than 2000 MPa, e.g. from 200 MPa to 1300 MPa, in order to allow for appropriate levels of releasability from the master film, surface scratch resistance, limiting stain adhesion, and allowing for easy removal of stains, these properties adjustable by the inclusion of particular monomeric species in the optical film (e.g. ¶¶ [0033], [0091], [0092], [0101], [0106], [0107], [0129], [0131], [0175] – [0187], [0203]).  One of ordinary skill in the art would have understood that, once an appropriate elastic modulus of the first concave-convex structure optical film is determined, the elastic modulus of the third concave-convex structure can be determined for the releasability.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Matsumoto’s optical body such that the elastic modulus of the first concave-convex structure optical film is from 300 MPa to 700 MPa, and the elastic modulus of the third concave-convex structure master film is form 700 MPa to 1500 MPa, the motivation being to provide an optical film with desirable 
	Although Matsumoto is not specific as to the optical film being provided with a second concave-convex structure on an other surface of the optical film, wherein an aspect ratio of the second concave-convex structure being smaller than an aspect ratio of the first concave-convex structure, wherein the aspect ratio of the first concave-convex structure is a ratio of a height of convexities constituting the first concave-convex structure and a diameter of a bottom face of concavities constituting the first concave-convex structure, and wherein the aspect ratio of the second concave-convex structure is a ratio of a height of convexities constituting the second concave-convex structure and a diameter of a bottom face of concavities constituting the second concave-convex structure, these features would have been obvious in view of Uchida.
	Uchida discloses an optical film (“transparent film”, e.g. “transparent film” 16) provided with a first concave-convex structure formed on one surface of the optical film (“micro-convexoconcave structure” of a “cured layer”, e.g. of “cured layer” 20 forming “plural convex section” 19) and a second concave-convex structure formed on an other surface of the optical film (as formed by an “interface” between the “cured layer” and a “base film”, e.g. the “interface” between the “cured layer” 20 and a “base film” 18), wherein an average period of concavities and convexities of the first concave-convex structure is less than or equal to visible light wavelengths (“average period” of 20 nm to 400 nm), wherein an aspect ratio of the second concave-convex structure is smaller than an aspect ratio of the first concave-convex structure, the aspect ratio of the first concave-convex structure being a ratio of a height of convexities constituting the first concave-convex structure and a diameter of the bottom face of concavities constituting the first concave-convex structure, and the aspect ratio of the second concave-convex structure being a ratio of a height of convexities constituting the second concave-convex structure and a diameter of a bottom face of concavities constituting the second concave-convex structure (as provided by the “plural convex section” 19 having the average period above and the “micro-convexoconcave structure” at the “interface”) (e.g. Fig. 3; ¶¶ [0014], [0015], [0020], [0021], [0023], [0026], [0028], [0033] – [0089], [0131] – [0155], [0164] – [0181]).

	As noted above, Matsumoto’s optical film comprises a “structure” on a “substrate”, and in particular describes a contact bonding between the two (e.g. ¶¶ [0033], [0046], [0190], [0194]).  Based on the respective disclosures of separation of an optical film from a master structure (Matsumoto: e.g. Fig. 1; ¶¶ [0033], [0034], [0052], [0092], [0185]; Uchida: e.g. Fig. 2; ¶¶ [0016] – [0019], [0029] – [0032], [0090] – [0130], [0156] – [0163]), a correspondence is observed between Matsumoto’s first concave-convex structure and Uchida’s first concave-convex structure is observed.
	In view of the above, it would have been obvious to modify Matsumoto’s optical body such that the optical film has a first concave-convex structure and a second concave-convex structure, wherein an aspect ratio of the second concave-convex structure is smaller than an aspect ratio of the first concave-convex structure, the aspect ratio of the first concave-convex structure being a ratio of a height of convexities constituting the first concave-convex structure and a diameter of a bottom face of concavities constituting the first concave-convex structure, and the aspect ratio of the second concave-convex structure being a ratio of a height of convexities constituting the second concave-convex structure and a diameter of a bottom face of concavities constituting the second concave-convex structure, as Uchida suggests, the motivation being to enhance bonding between Matsumoto’s “structure” and “substrate” while also not affecting the appearance of the optical film.  
	Regarding claim 3, in addition to the limitations of claim 1, Uchida discloses a density of concavities and convexities of the second concave-convex structure is smaller than a density of concavities and convexities of the first concave-convex structure (as is observed from the nanometer scale of the first concave-convex structure and the micrometer scale of the second concave-convex structure: e.g. ¶¶ [0015], [0020], [0034] – [0038], [0164] – [0176], [0181]).
Regarding claim 4, in addition to the limitations of claim 1, Uchida discloses a thickness of the optical film is about 10 to 500 µm from the standpoint of providing rigidity and a stable film (e.g. ¶ [0089]).  More specifically, Uchida discloses a “base film” with this thickness (e.g. ¶ [0089]) on which is disposed a “cured layer” providing the first concave-convex structure having a nanometer-scale thickness (e.g. ¶¶ [0166] – [0173]), implying the increase in the thickness by the first concave-convex structure is miniscule in comparison to the “base film”, i.e. the thickness of the “base film” is observed to be a reasonably close approximation of the thickness of the optical film.
	Accordingly, it would have been obvious to modify Matsumoto’s optical film such that it has a thickness of about 10 to 500 µm as Uchida suggests in order to providing rigidity and film stability.  Uchida’s optical film thickness suggested for modifying Matsumoto’s optical film overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 6, in addition to the limitations of claim 1, Uchida discloses master film is provided with a base material film (i.e. “mold”, e.g. “mold” 2), and a concave-convex resin layer formed on one surface of the base material film, and the third concave-convex structure is formed on the concave-convex resin layer (release agent on a surface of the mold: e.g. ¶¶ [0129], [0130]).  Uchida discloses such a release agent may be present on the surface of the third concave-convex structure that faces the first concave-convex structure in order to improve ease of separation (e.g. ¶¶ [0129], [0130]).  For such reasons, it would have been obvious to modify the optical body such that release agent may be present on the surface of the third concave-convex structure that faces the first concave-convex structure.
	Regarding claim 10, in addition to the limitations of claim 1, Matsumoto discloses the first concave-convex structure is formed by a cured light-curing resin (e.g. ¶¶ [0033], [0034], [0046], [0067] – [0069], [0089], [0190], [0191], [0194], [0195]).  In view of the modifications Uchida suggests to provide a second concave-convex structure, i.e. to modify the surface of “structure” 5 at the interface with “substrate” 3 as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Matsumoto and Uchida, it would have followed the second concave-convex structure is also formed by a cured light-curing resin. 
Regarding claim 11, in addition to the limitations of claim 1, Matsumoto (e.g. ¶¶ [0027] – [0029], [0031], [0045], [0050] – [0052], [0057], [0061], [0063], [0066], [0072], [0078], [0158], [0164], [0171], [0184] – [0187]) and Uchida (e.g. ¶¶ [0165], [0179], [0180], [0217]) particularly relate to anti-reflection properties of their respective optical films.  In particular, Uchida states that eliminating reflection at the first concave-convex structure as to provide the desirable appearance quality discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Matsumoto and Uchida (e.g. ¶¶ [0046], [0165], [0179] – [0181], [0217]).  Accordingly, one of ordinary skill in the art would have been motivated to minimize the spectral reflectance.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a spectral reflectance for wavelengths from 350 nm to 800 nm of the surface on which is formed the first concave-convex structure is from 0.1% to 1.8%, and a spectral reflectance for wavelengths from 350 nm to 800 nm of the surface on which is formed the third concave-convex structure is from 0.1% to 1.5%, the motivation being to provide an optical body which has desirable anti-reflection properties.
	Regarding claim 12, claim 12 is a product-by-process claim (“the optical film is formed in a solid cast”, emphasis being on the underlined portions) and therefore is interpreted for the product implied by the process, i.e. a product having the features of claim 1.  As established in the 35 U.S.C. 103 rejection of claim 1 in view of Matsumoto and Uchida, the combination of Matsumoto and Uchida discloses an optical body having the features of claim 1.  Accordingly, a prima facie case of obviousness is established regarding the optical film is formed in a solid cast.
	Regarding claim 29, in addition to the limitations of claim 1, Uchida discloses a release agent may be present on the surface of the third concave-convex structure that faces the first concave-convex structure in order to improve ease of separation (e.g. ¶¶ [0129], [0130]).  For such reasons, it would have been obvious to modify the optical body such that release agent may be present on the surface of the third concave-convex structure that faces the first concave-convex structure.
	Regarding claim 31, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Matsumoto and Uchida, the elastic modulus of the first concave-convex 
	Regarding claim 32, in addition to the limitations of claim 29, as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Matsumoto and Uchida, the condition (c) applies.  
	Regarding claim 33, in addition to the limitations of claim 32, Matsumoto’s depicted optical body is such that conditions (a) and (b) do not apply (e.g. Fig. 1).
	Claims 5 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto and Uchida as applied to claim 1 above, and further in view of Nakai.
	Regarding claim 5, although Matsumoto and Uchida do not specifically state an average period of concavities and convexities of the second concave-convex structure is less than or equal to visible light wavelengths, this feature would have been obvious in view of Nakai.
	MPEP § 2143, I, C, states the following regarding use of a known technique to improve similar devices (methods, or products) in the same way:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. 

With respect to (1), as stated before, Matsumoto and Uchida are not specific as to the average period claimed for the second concave-convex structure.
	With respect to (2), as noted in the 35 U.S.C. 103 rejection of claim 1 in view of Matsumoto and Uchida, Uchida discloses the second concave-convex structure is provided in order to enhance adhesion.  

	Therefore, it would have been obvious to modify the second concave-convex structure to have an average period of concavities less than or equal to visible light wavelengths as Nakai suggests, the rationale being that a method of enhancing anti-reflection optical bodies was known and Nakai teaches a similar improvement.
	Regarding claim 13, although Matsumoto and Uchida are not specific as to an adhesive layer covering the second concave-convex structure, Nakai discloses optical bodies wherein an adhesive layer is used to attach an optical film to an adherend so as to provide easy attachment of the optical film to the adherend (e.g. ¶ [0234]).
	Considering Matsumoto’s first concave-convex structure is that designed to face outward as an anti-reflective optical film (e.g. ¶¶ [0027] – [0029], [0031], [0045], [0050] – [0052], [0057], [0061], [0063], [0066], [0072], [0078], [0158], [0164], [0171], [0184] – [0187])), it would have been obvious to attach the optical film Matsumoto and Uchida discloses to an adherend via an adhesive layer as Nakai suggests, the motivation being to provide easy attachment of the optical film for its intended use.
	Regarding claim 14, although Nakai is not specific as to the adhesive layer having a thickness from 1 µm to 50 µm, Nakai discloses concavities and/or convexities between adjacent layers in the optical film and/or the master film have heights ranging from 100 nm to 400 nm in order to secure good adhesion between adjacent layers having complementary patterns of concavities and/or convexities (i.e. wherein the concavities of one layer nest with convexities of an adjacent layer: e.g. ¶ [0077]).  Accordingly, it would have followed a thickness of the adhesive layer should be greater than the height of the second concave-convex structures in order to obtain good adhesion between the second concave-convex structures and adherend via the adhesive layer.  Additionally, one of Nakai’s objectives with the optical body is a reduction in costs via adhesion between the various layers of the master film and the optical film (e.g. ¶¶ [0021] – [0024], [0042], [0206], [0292]).  Accordingly, one of ordinary skill in the art would have 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the adhesive layer with a thickness from 1 µm to 50 µm, the motivation being to provide an adhesive layer which attains good adhesion with the second concave-convex structure while also avoiding negating the cost advantages of Nakai’s optical film and master film.
	Regarding claim 15, in addition to the limitations of claim 1, the optical film Uchida discloses is provided on adherend when used as an anti-reflective article (e.g. ¶ [0179]), therefore suggesting uses for the modified optical body Matsumoto and Uchida disclose.
	Nakai discloses optical film adhesive bodies wherein an adhesive layer is used to attach an optical film to an adherend so as to provide easy attachment of the optical film to the adherend (e.g. ¶ [0234]).
	Accordingly, it would have been obvious to attach the optical film Matsumoto and Uchida discloses to an adherend via an adhesive layer as Nakai suggests, the motivation being to provide easy attachment of the optical film for its intended use.

Response to Arguments
Applicant's arguments filed 19 January 2022 have been fully considered but they are not persuasive. 
	Applicant asserts Taniguchi and Uchida fail to read on the claimed invention since the improvement of adhesion Uchida suggests would result in the optical film and master film being inseparable from one another, which contradicts the requirement of claim 1 for separability therebetween.  Applicant particularly asserts the rejections correlate Uchida’s base film 18 with the claimed master film and Uchida’s cured layer 20 with the claimed optical film whereas the improved adhesion Uchida describes is between the base film and the cured layer.  
18 and cured layer 20, Applicant’s correlation of Uchida’s base film 18 to the master film and Uchida’s cured layer 20 to the optical film, respectively, is incorrect.  As noted in the rejections, Taniguchi provides a roughness at the interface of a transfer-receiving material 18 and a supporting member 20, which collectively correspond to the claimed optical film, for purposes of improving adhesion therebetween.  Uchida is cited for a disclosure pertinent to that roughness in order to improve adhesion via a particular relationship of aspect ratios for the first and second concave-convex structures.  Therefore, the rejections are not based on a modification at the interface between an optical film and a master film in an optical body.  Instead, the rejections are based on a modification of the optical film in the optical body.  Accordingly, contrary to Applicant’s assertions, there is no loss of Taniguchi’s separability at the interface of the optical film and the master film.  
	This reasoning similarly applies to the rejections based on Matsumoto and Uchida.  Matsumoto is highlighted to address the requirements of claim 33 where the condition (c) of claim 1 applies but not conditions (a) or (b).
	Applicant further asserts Nakai fails to disclose the elastic moduli as recited in claim 31, in particular asserting Nakai’s teaching of the hardness of layer 14 potentially being harder than that of layer 12 indicates Nakai teaches increasing the hardness of an optical film rather than the moduli claimed.  However, the examiner clarifies that Nakai’s teaching of elastic modulus of an optical film would have been read in light of Taniguchi’s requirement of the master film being a transfer structure being useful for repeated use.  The features of Nakai’s optical film as a whole should be considered for assessing the purposes of the elastic modulus, and it is these purposes, when considered in light of the transfer properties Taniguchi requires, which would have guided one of ordinary skill in the art to the relative elastic moduli claimed.
	Furthermore, even assuming arguendo Nakai does not address the elastic moduli as required of claim 31, Matsumoto provides alternative grounds for addressing these features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783